Citation Nr: 1111542	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for sinusitis with allergic rhinitis, which is currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1979 and from September 1983 to December 1998.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  The June 2007 rating decision, in part, denied an increased rating for service-connected sinusitis with allergic rhinitis, and the Veteran appealed this denial.

In July 2010, the Veteran and his spouse presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for sinusitis with allergic rhinitis.  Before the Board can adjudicate this appeal, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.

Private Medical Records & VA Medical Records

During his July 2010 Board hearing, the Veteran and his spouse indicated there were more recent relevant records from a private physician, Dr. Swain.  See Board Hearing Tr. at 13-15.  The record was held open for the submission of these records, but no additional records were submitted.  Upon remand, the AOJ should obtain these records.  See 38 C.F.R. § 3.159 (2010).

In addition, the most recent VA treatment records on file date from February 2008.  Upon remand, the AOJ should obtain updated VA treatment records.  See 38 C.F.R. § 3.159 (2010).

Social Security Records

In a May 2007 VA examination report, the examiner referenced the Veteran's receipt of "SSI disability" benefits.  Supplemental Security Income (SSI) is a benefit provided through the Social Security Administration (SSA).  No records from SSA have been obtained or requested.  Because SSA records are potentially relevant to the Veteran's claim, they should be obtained for consideration in connection with the instant appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

VA Examination

The Veteran's spouse testified at the Board hearing that the Veteran's disability had increased in severity.  See Board Hearing Tr. at 9.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Upon remand, the Veteran should be scheduled for an additional VA examination to assess the current severity of his service connected sinusitis with allergic rhinitis.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records from Dr. Swain that pertain to the Veteran's service connected sinusitis with allergic rhinitis.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

2.  Obtain all recent VA treatment records (February 2008 to the present) that pertain to the Veteran's service connected sinusitis with allergic rhinitis.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

3.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

4.  After completing the development outlined in items 1-3 above, schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his sinusitis with allergic rhinitis.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

